                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 JAMARIO ALEXANDER                                                    CIVIL ACTION
 VERSUS                                                               NO. 18-5019
 DARREL VANNOY, WARDEN                                                SECTION “J”(4)


                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the Chief United States Magistrate Judge, and the failure of any party to file

an objection to the Chief Magistrate Judge’s Report and Recommendation, hereby approves the

Report and Recommendation of the Chief United States Magistrate Judge and adopts it as its

opinion in this matter. Therefore,

       IT IS ORDERED that Jamario Alexander’s petition for issuance of a writ of habeas corpus

under 28 U.S.C. § 2254 is DISMISSED WITH PREJUDICE as time-barred.

               New Orleans, Louisiana, this 7th day of March, 2019.



                                                    ____________________________________
                                                      UNITED STATES DISTRICT JUDGE
